Citation Nr: 1624344	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 4, 1970, to September 1, 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Although the Veteran requested a Board hearing in his December 2013 substantive appeal, he later withdrew his request for a hearing in May 2016.   

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  The Veteran asserted that his right shoulder disability was aggravated during his period of active duty.  He stated that the shoulder dislocation that occurred during active duty caused him to suffer additional shoulder dislocations which required surgery in 1975.  

Service treatment records reflect that the Veteran reported a history of right shoulder dislocations.  An October 1969 orthopedic consultation showed that the Veteran dislocated his right shoulder numerous times since a 1965 football injury, and that it was reduced by a physician four to five times.  The consultation report also indicates that the Veteran's right shoulder was asymptomatic at that time, and that the right shoulder lacked 25 degrees of external rotation, but was otherwise normal.  The March 1970 enlistment examination revealed no abnormality of the right shoulder.  The examiner noted that the Veteran's right shoulder was cleared previously by an orthopedist, and that the Veteran had full range of motion of the right shoulder with no atrophic changes in the upper extremity.  A July 1970 letter from R.W., D.C. indicates the Veteran was treated for a dislocated shoulder five or six times between October 1968 and December 1968, and was most recently seen in July 1970 for soreness of the right shoulder due to a July 1968 shoulder dislocation.  In August 1970, the Veteran complained of a dislocated shoulder.  A September 1970 Medical Board Report indicates the Veteran had experienced 30 to 40 shoulder dislocations since his 1965 injury, and that he did not meet the minimum standards for enlistment due to recurrent right shoulder dislocations.  The medical board recommended discharge after 27 days of service.  

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that a) the disease or injury existed prior to service, and b) the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence, "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Vanerson v. West, 12 Vet. App. 254, 258-59 (1999); see also id.  at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'")

At the outset, the Board notes that the Veteran's right shoulder was found to be normal on the examination for entrance onto active duty.  Therefore, the presumption of soundness applies.

The Veteran underwent a VA examination in June 2010.  The examiner noted that the Veteran dislocated his right shoulder in 1966 and experienced about 4 dislocations following the initial injury.  The Veteran reported that he underwent surgery for recurrent right shoulder dislocation in 1975 with no dislocations since that time.  The VA examiner diagnosed degenerative arthritis of the right shoulder joint with a history of multiple previous dislocations.  The examiner opined that the Veteran's current right shoulder disability was not caused or aggravated by his one dislocation during service.  The examiner found that the Veteran's right shoulder disability existed prior to service and that there was no evidence of aggravation beyond normal progression by his short time in service.  The examiner explained that the Veteran's arthritis was related to his multiple dislocations, not the one single dislocation that occurred during service.  The examiner stated that arthritis is commonly seen after recurrent dislocations. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the June 2010 VA examination report inadequate because the examiner did not provide an opinion as to whether there was clear and unmistakable evidence that a) the Veteran's right shoulder disability existed prior to service, and b) the right shoulder disability was not aggravated by service.  Although the examiner found that the right shoulder disability "existed prior to service" and "was not aggravated" by service, the examiner did not address the question in terms of clear and unmistakable evidence.  For this reason, the Board finds that a remand is required to obtain an additional VA examination.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Then, the examiner should state: 

(a) Whether the disorder causing the recurrent dislocations of the Veteran's right shoulder clearly and unmistakably (undebatable based upon evidence that cannot be misinterpreted and misunderstood) existed prior to the Veteran's entrance onto active duty.  

(b) If the disorder causing the recurrent dislocations of the Veteran's right shoulder is found to have clearly and unmistakably preexisted service, the examiner should state an opinion as to whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the preexisting right shoulder disorder did not permanently increase in severity as a result of service.

In providing the requested opinions, the examiner must consider and discuss the Veteran's competent lay statements to the effect that his right shoulder disability increased in severity and frequency after completing in-service exercises and that he underwent right shoulder surgery following service.  

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

